              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00248-MR-WCM


FRANK STEPHEN ROBERTS,           )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                 ORDER
                                 )
                                 )
DELTA AIR LINES, INC.,           )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Amended

Complaint [Doc. 6].

      On September 4, 2019, the Court entered an Order dismissing this

action pursuant to 28 U.S.C. § 1915 for failing to state a claim. [Doc. 3].

Such dismissal was made without prejudice to the Plaintiff filing an Amended

Complaint within fourteen (14) days. [Id.]. The Court specifically warned the

Plaintiff that his failure to file an Amended Complaint within the time specified

would “likely result in the dismissal of this action with prejudice.” [Id. at 6].

      On September 23, 2019, nineteen (19) days after entry of the Court’s

Order, the Plaintiff filed a motion requesting an additional thirty (30) days in

which to file an Amended Complaint. [Doc. 4]. Noting the untimeliness of
the motion, the Court nevertheless granted the Plaintiff’s request for an

extension of 30 days from the entry of the Court’s Order to file an Amended

Complaint. [Doc. 5]. The Court advised the Plaintiff, however, that “no

further extensions will be allowed absent a showing of exceptional

circumstances.” [Id. at 2].

      The Court’s Order granting the Plaintiff an extension of time was

entered on September 27, 2019, which meant that the deadline for the filing

of the Plaintiff’s Amended Complaint was October 27, 2019. The record

reflects that the Plaintiff hand-delivered his Amended Complaint to the

Clerk’s Office on October 28, 2019. As such, the Plaintiff’s filing is untimely.

      The Plaintiff was afforded an opportunity to file an Amended Complaint

to cure the deficiencies noted in his initial filing. He was then given a

significant extension of time to file such amended pleading, even though his

request for an extension was not made until after the time for filing had

already expired.    Nevertheless, the Plaintiff failed to comply with the

deadlines established by the Court. Accordingly, the Court dismisses this

action with prejudice.

      IT IS, THEREFORE, ORDERED that this action is DISMISSED WITH

PREJUDICE.


                                       2
IT IS SO ORDERED.
              Signed: November 18, 2019




                                3
